DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive. Firstly, applicant argues that Findlater only discloses correlated double sampling – i.e. where reset data is read out first and then the signal data is read out.  While the Examiner argues that Findlater’s invention is directed towards correlated double sampling, in the Examiner’s rejection the Examiner clearly directed applicant to the “Background of the Invention” section of Findlater which clearly discloses uncorrelated double sampling – i.e. reading signal out first and then the reset signal.  Thus, the Examiner maintains that Findlater (in the Background of the Invention section) clearly discloses that it is well known in the art to read out the signal before the reset signal.  Additionally, the Examiner clearly referred to the Background of the Invention section in both the rejections under 35 U.S.C. 102 and 35 U.S.C. 103 set forth in the previous office action.
Secondly, applicant argues that Findlater fails to teach or disclose that “the operation of the readout reset signal is non-overlapped with the exposure period”.  Applicant relies on Figure 6 of Findlater to show that the reset period overlaps the exposure period.  The Examiner respectfully disagrees.  Figure 6 appears to support the Examiner’s contention, as shown in the marked-up figure below: 

    PNG
    media_image1.png
    566
    1021
    media_image1.png
    Greyscale

	Thus, as can be seen in Figure 6 the reset period and the exposure period for the 1st row of the sensor does not overlap.  Furthermore, it is unclear how an exposure period for outputting signal pixels can ever overlap with a reset period for generating a reset signal containing noise from a pixel. Furthermore, as shown in Figures 4 and 6, Findlater clearly discloses the output of signal and then the output of the reset signal for each row (and vice versa).  See the marked-up Figure 4 below:

    PNG
    media_image2.png
    757
    592
    media_image2.png
    Greyscale

 Therefore, this clearly reads on the limitation of “wherein an exposure period of the exposure operation is non-overlapped with a reset period of the reset operation”.



Finally, applicant has amended the claim language to include the claim limitation of “wherein the second pixel data represents a value offset generated by an electromagnetic interference inside or outside a sensing unit of the sensing array in the case of no image integration”.  Applicant argues that Findlater merely discloses that reset signal in the “Background of the Invention” only includes fixed pixel offsets (i.e. fixed pattern noise) and not noise generated by electromagnetic interference.  While the Examiner agrees that Findlater fails to explicitly state that the source of the fixed pixel offsets is electromagnetic interference (EMI), one of ordinary skill in the art would recognize that EMI is commonly a source of fixed pattern noise in an image sensor.  Evidence of this fact is provided using the “Camera and Image Sensor Technology Fundamentals” YouTube video discussed below in the new grounds of rejection.  Please see the new grounds of rejection on the following pages.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Findlater et al. (U.S. Publ. No. 2003/0231252) in view of “AIA  - Camera and Image Sensor Technology Fundamentals – Part Two”.
This rejection is based on two different interpretations of the Findlater reference – one using only the “Background of the Invention” section only, and the other using the combination of what the “Background of the Invention” section and what the inventive concept of Findlater teaches.
Interpretation based on Findlater’s “Background of the Invention” section only
Findlater discloses that it is well known in the art to perform uncorrelated double sampling.  More specifically and as it relates to the applicant’s claims, Findlater discloses an optical sensor, comprising: a sensing array (see paragraph 0007 where an image frame is read out, this implies an array of pixels), performing an exposure operation to sense an object and output a plurality of first sensing signals (see paragraph 0005 where an exposure operation is performed and first sensing signals output), and performing a reset operation to output a plurality of second sensing signals (see paragraph 0005 where a reset operation is performed after the exposure operation and reset signals are output); a sampling circuit, coupled to the sensing array, outputting a plurality of first pixel data of an object image according to the plurality of first sensing signals, and outputting a plurality of second pixel data according to the plurality of second sensing signals (the array of the prior art would inherently have some type of 

    PNG
    media_image3.png
    659
    515
    media_image3.png
    Greyscale

	Findlater, however, fails to specifically disclose the limitation of “the second pixel data represents a value offset generated by an electromagnetic interference inside or outside a sensing unit of the sensing array in the case of no image integration”.    Although this limitations seems to be trying to claim how the invention is used, rather than what the structure of the invention is (and may not involve a patentable distinction – see MPEP § 2114), the “AIA  - Camera and Image Sensor Technology Fundamentals – Part Two” article shows that it is well known in the art that electromagnetic interference (EMI) is one possible source of fixed pattern noise (see the attached screenshots).  Both Findlater and the AIA  YouTube video both disclose the benefit of reducing/eliminating noise from an image, including generating a higher quality image free from noise. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to correct for the fixed pixel offset (fixed pattern noise) including noise caused by EMI in order to form a higher quality image free from fixed pattern noise including EMI.








Regarding claim 7, Findlater discloses that it is well known in the art to perform uncorrelated double sampling.  More specifically and as it relates to the applicant’s claims, Findlater discloses an image sensing method adapted for an optical sensor, the optical sensor comprising a sensing array (see paragraph 0007 where an image frame is read out, this implies an array of pixels), a sampling circuit (the array of the prior art would inherently have some type of sampling circuit for reading out the signals from the pixels of each row to the column output circuitry of Figure 4 – for example some type of circuitry would have to provide the reset and read and sampling signals applied to the transistors), and a first operational circuit (all of the column output circuitry including the storage capacitors (12), sampling transistors, and the differential amplifier shown in Figure 3), wherein the image sensing method comprises: performing an exposure operation by the sensing array to sense an object and3Customer No.: 31561Docket No.: 089220-US-PA Application No.: 16/815,021output a plurality of first sensing signals (see paragraph 0005 where an exposure operation is performed and first sensing signals output), and performing a reset operation by the sensing array to output a plurality of second sensing signals (see paragraph 0005 where a reset operation is performed after the exposure operation and reset signals are output); outputting, by the sampling circuit, a plurality of first pixel data of an object image according to the plurality of first sensing signals, and outputting a plurality of second pixel data according to the plurality of second sensing signals (the array of the prior art would inherently have some type of sampling circuit for reading out the signals from the pixels of each row to the column output circuitry of Figure 4 – for example some type of circuitry would have to provide the reset and read and sampling signals applied to the transistors); and executing a subtraction operation on the plurality of first pixel data and the plurality of second pixel data by the first operational circuit to obtain a denoised object image (see paragraph 0007 where the rest signal is subtracted from the image signal using the differential amplifier), wherein the step of executing the subtraction operation on the plurality of first pixel data and the plurality of second pixel data to obtain the denoised object image comprises: receiving and delaying output of one of the first pixel data and the second pixel data 
Findlater, however, fails to specifically disclose the limitation of “the second pixel data represents a value offset generated by an electromagnetic interference inside or outside a sensing unit of the sensing array in the case of no image integration”.    Although this limitations seems to be trying to claim how the invention is used, rather than what the structure of the invention is (and may not involve a patentable distinction – see MPEP § 2114), the “AIA  - Camera and Image Sensor Technology Fundamentals – Part Two” article shows that it is well known in the art that electromagnetic interference (EMI) is one possible source of fixed pattern noise (see the attached screenshots). Both Findlater and the AIA  YouTube video both disclose the benefit of reducing/eliminating noise from an image, including generating a higher quality image free from noise.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to correct for the fixed pixel offset (fixed pattern noise) including noise caused by EMI in order to form a higher quality image free from fixed pattern noise including EMI.




Interpretation based on combination of Findlater’s “Background of the Invention” section and Findlater’s inventive concept









Regarding claim 1, Findlater discloses prior art showing an uncorrelated double sampling operation.  More specifically and as it relates to the applicant’s claims, Findlater discloses Findlater discloses an image sensor with improved noise cancellation.  More specifically and as it relates to the applicant’s claims, Findlater discloses an optical sensor (see Figure 8), comprising: a sensing array (pixel array, 80; see Figure 8 and paragraph 0025), performing an exposure operation to sense an object and output a plurality of first sensing signals (see Figures 5 and 7; and paragraphs 0023-0024 where a plurality of imaging pixels are output), and performing a reset operation to output a plurality of second 5sensing signals (also see Figures 5 and 7; and paragraphs 0023-0024 where a plurality of reset pixels are output); a sampling circuit (readout circuits, 82; see paragraph 0025), coupled to the sensing array, outputting a plurality of first pixel data of an object image according to the plurality of first sensing signals, and outputting a plurality of second pixel data according to the plurality of second sensing signals (see paragraph 0025); and a first operational circuit (frame store memory, 83, and read/modify/write circuit, 84), coupled to the sampling circuit, and executing a subtraction 10operation on the plurality of first pixel data and the plurality of second pixel data to obtain a denoised object image (see Figure 8 and paragraphs 0025-0028), wherein the first operational circuit comprises a delay circuit (frame store memory, 83; Findlater discloses the frame store memory 83 as dynamic RAM.  One or ordinary skill in the art would recognize dynamic RAM to include some type of circuitry.  Inherently some type of circuitry would be required to read data into and out of the dynamic RAM), coupled to the sampling circuit, and receiving and delaying output of one of the first pixel data and the second pixel data from the sampling circuit (see 
Findlater, however, discloses reading out a reset signal before the imaging signal.  Thus, Findlater’s disclosed embodiment fails to teach reading out the imaging signal prior to the reset signal.  However, Findlater discloses that it is well known in the denoising art to output an imaging signal prior to the reset signal and then subtracting them to remove noise.  In particular, Findlater discloses outputting the read voltage, then outputting the reset voltage, and then taking the difference between the two, in a process call uncorrelated double sampling.  See paragraph 0005.  Findlater discloses that this feature removes fixed pixel offsets.  See paragraph 0005.  Furthermore, even this embodiment of Findlater discloses that the exposure period of the exposure operation is non-overlapped with the reset period (see Figure 4 – it isn’t even clear how an exposure period could overlap with a reset period, since the signal being read out is either an exposure signal or a reset signal, not both).  Therefore, it would have been obvious to 
Findlater, however, fails to specifically disclose the limitation of “the second pixel data represents a value offset generated by an electromagnetic interference inside or outside a sensing unit of the sensing array in the case of no image integration”.    Although this limitations seems to be trying to claim how the invention is used, rather than what the structure of the invention is (and may not involve a patentable distinction – see MPEP § 2114), the “AIA  - Camera and Image Sensor Technology Fundamentals – Part Two” article shows that it is well known in the art that electromagnetic interference (EMI) is one possible source of fixed pattern noise (see the attached screenshots). Both Findlater and the AIA  YouTube video both disclose the benefit of reducing/eliminating noise from an image, including generating a higher quality image free from noise.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to correct for the fixed pixel offset (fixed pattern noise) including noise caused by EMI in order to form a higher quality image free from fixed pattern noise including EMI.
As for claim 7, Findlater discloses an image sensor with improved noise cancellation.  More specifically and as it relates to the applicant’s claims, Findlater discloses an image sensing method adapted for an optical sensor (see Figure 8), the optical sensor comprising a sensing array (pixel array, 80; see Figure 8 and paragraph 0025), a sampling circuit (readout circuits, 82; see paragraph 0025), and an operational circuit (frame store memory, 83, and read/modify/write circuit, 84), wherein the image 15sensing method comprises: performing an exposure operation by the sensing array to sense an object and output a plurality of first sensing signals (see Figures 5 and 7; and paragraphs 0023-0024 where a plurality of imaging pixels are output), and performing a reset operation by the sensing array to output a plurality of second sensing signals( also see Figures 5 and 7; and paragraphs 0023-0024 where a plurality of reset pixels are output); outputting, by the sampling circuit, a plurality of first pixel data of an object 
Findlater, however, discloses reading out a reset signal before the imaging signal.  Thus, Findlater’s disclosed embodiment fails to teach reading out the imaging signal prior to the reset signal.  However, Findlater discloses that it is well known in the denoising art to output an imaging signal prior to the reset signal and then subtracting them to remove noise.  In particular, Findlater discloses outputting the read voltage, then outputting the reset voltage, and 
Findlater, however, fails to specifically disclose the limitation of “the second pixel data represents a value offset generated by an electromagnetic interference inside or outside a sensing unit of the sensing array in the case of no image integration”.    Although this limitations seems to be trying to claim how the invention is used, rather than what the structure of the invention is (and may not involve a patentable distinction – see MPEP § 2114), the “AIA  - Camera and Image Sensor Technology Fundamentals – Part Two” article shows that it is well known in the art that electromagnetic interference (EMI) is one possible source of fixed pattern noise (see the attached screenshots).  Both Findlater and the AIA  YouTube video both disclose the benefit of reducing/eliminating noise from an image, including generating a higher quality image free from noise. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to correct for the fixed pixel offset (fixed pattern noise) including noise caused by EMI in order to form a higher quality image free from fixed pattern noise including EMI.

Claims 5, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Findlater et al. (U.S. Publ. No. 2003/0231252) in view of applicant’s own admitted prior art under MPEP 2144.03
Regarding claim 5, as mentioned above in the discussion of claim 1, Findlater discloses all of the limitations of the parent claim.  Additionally, Findlater discloses that the sensing array comprises a plurality of sensing units (active pixel sensors, see Figure 1) arranged in an array, each comprising: a photodiode (10), sensing the object to generate a sensing current;-14-File: 089220usf a read switch (transistor, M3), coupled to the sampling circuit; and 5a reset switch (transistor, M2),  wherein in the exposure operation, the reset switch is off, and the read switch is turned on to output the first sensing signal according to a magnitude of a voltage (this is inherently how active pixels sensor as described in Figure 1 work), wherein in the reset operation, the reset switch is turned on to discharge the storage 10capacitor, and the read switch is turned on to output the second sensing signal (again, this is inherently how the active pixel sensor of Figure 1 would work).  Findlater, however, fails to specifically disclose a storage capacitor, coupled to the photodiode, the photodiode charging the storage capacitor through the sensing current such that the storage capacitor stores charges corresponding to the sensing current.  Official Notice (now taken as admitted prior art, as per MPEP 2144.03) is taken as to the fact that it is well known in the active pixel sensor art to dispose a storage capacitor within an active pixel sensor for storing and discharging collected charge.  Such a feature is well known in the art as a means for collecting and holding charge for later reading.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to dispose a capacitor in the active pixel sensor of Findlater in order to store and hold charge for output.
With regard to claim 6, as mentioned above in the discussion of claim 1, Findlater discloses all of the limitations of the parent claim.  Findlater, however, fails to specifically disclose that the optical sensor is a fingerprint sensor and the denoised object image is a fingerprint image.  Official Notice (now taken as admitted prior art, as per MPEP 2144.03) is taken as to the fact that it is well known in the art to use optical image sensors in fingerprint imaging devices and that reducing noise in fingerprint sensor is also well known in the art.  One of ordinary skill in the art at the time of filing could have easily used the sensor disclosed in 
As for claim 11, as mentioned above in the discussion of claim 7, Findlater discloses all of the limitations of the parent claim.  Additionally, Findlater discloses that the sensing array comprises a plurality of sensing units (active pixel sensors, see Figure 1) arranged in an array, each comprising: a photodiode (10), a read switch (transistor, M3), and 5a reset switch (transistor, M2), wherein in the exposure operation, not turning on the reset switch, and turning on the read switch to output the first sensing signal according to a magnitude of a voltage (this is inherently how active pixels sensor as described in Figure 1 work), wherein the reset operation comprises:  20turning on the reset switch to discharge the storage capacitor, and turning on the read switch to output the second sensing signal (again, this is inherently how the active pixel sensor of Figure 1 would work). Findlater, however, fails to specifically disclose a storage capacitor, coupled to the photodiode, the photodiode charging the storage capacitor through the sensing current such that the storage capacitor stores charges corresponding to the sensing current.  Official Notice (now taken as admitted prior art, as per MPEP 2144.03) is taken as to the fact that it is well known in the active pixel sensor art to dispose a storage capacitor within an active pixel sensor for storing and discharging collected charge.  Such a feature is well known in the art as a means for collecting and holding charge for later reading.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to dispose a capacitor in the active pixel sensor of Findlater in order to store and hold charge for output.
With regard to claim 12, as mentioned above in the discussion of claim 7, Findlater discloses all of the limitations of the parent claim.  Findlater, however, fails to specifically disclose that the optical sensor is a fingerprint sensor and the denoised object image is a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        February 23, 2022